SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 14, 2007 Open Text Corporation (Exact name of Registrant as specified in its charter) Canada 0-27544 98-0154400 (StateorOtherJurisdiction of Incorporation) (CommissionFileNumber) (IRSEmployer IdentificationNo.) 275 Frank Tompa Drive, Waterloo, Ontario, Canada N2L 0A1 (Address of principal executive offices) (519) 888-7111 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item8.01 Other Events On June 14, 2007, the Company issued a press release announcing that the Company received a letter from the United States Securities and Exchange Commission (the “SEC”) indicating that the SEC has completed its review of the Company’s filings, which include the Company’s Form 10-K for the fiscal years ended June 30, 2005 and 2006, as well as its Form 10-Q for the quarter ended December 31, 2006. The letter also stated that the SEC had no further comments at this time. Item9.01. Financial Statements and Exhibits (d) Exhibits ExhibitNo. Description 99.1 Press Release issued by Open Text Corporation on June 14, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPEN TEXT CORPORATION June 14, 2007 By: /s/ Paul McFeeters Paul McFeeters Chief Financial Officer Exhibit Index ExhibitNo. Description 99.1 Press Release issued by Open Text on June 14, 2007. 3
